Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated May 4, 2009 To The Prospectus Dated May 1, 2009 For ING Income Annity Issued By ING Life Insurance and Annuity Company Through Its Variable Annuity Account B This supplement replaces the supplement dated May 1, 2009, to your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-238-6273. NOTICE OF REORGANIZATIONS Effective after the close of business on or about July 17, 2009 , the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolios Surviving Portfolios ING Neuberger Berman Partners Portfolio ING Russell
